Citation Nr: 0525057	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  95-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973 and from February 1982 to February 1986.  His 
service separation records show that he was awarded the 
Vietnam Service Medal, that he served 3 months and 15 days in 
foreign and/or sea service, and that he served 102 days in 
Indochina or Korea since August 5, 1964.

The instant appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Denver, Colorado, which denied a claim for service 
connection for PTSD.  The veteran has since relocated to the 
jurisdiction of the Indianapolis, Indiana RO.  The veteran 
appeared at a personal hearing before one of the undersigned 
Veterans Law Judges sitting at Denver, Colorado, in October 
1996.  The case was remanded by the Board of Veterans' 
Appeals (Board) in February 1997 for further development and 
was again remanded by the Board in August 2002 in order to 
schedule the veteran for a hearing before a Veterans Law 
Judge.  In October 2002, the veteran appeared at a hearing 
before another of the undersigned Veterans Law Judges. 

In a January 2003 Board decision, the veteran's claim for 
service connection for PTSD was denied.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court), and in February 2004 the Court 
granted a Joint Motion for Remand (Joint Motion), and vacated 
the January 2003 Board decision.  The veteran's claim was 
once again remanded by the Board in December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The December 2004 Board decision remanded the veteran's claim 
for service connection for PTSD to the RO in order for the RO 
to provide the veteran with proper notice as required by the 
Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002 & Supp. 2005)).  This remand decision also 
instructed the RO to conduct further development in an 
attempt to obtain any evidence which might provide 
verification of the veteran's claimed stressors.  The above 
actions have yet to be accomplished and a remand is therefore 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  Issue the veteran and his 
representative a VCAA notice letter in 
connection with the claim for service 
connection for PTSD which meets the 
requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005), 
38 C.F.R. § 3.159 (2004), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
any other applicable legal precedent.  
The VCAA notice letter should advise the 
veteran and his representative of all 
information and medical or lay evidence 
that is necessary to substantiate the 
claim, which information and evidence, if 
any, the claimant is required to provide 
to VA, and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The claimant 
should be requested to provide to VA any 
evidence in his possession that pertains 
to his claim.  

2.  Conduct an alternative records search 
based upon the testimony provided by the 
veteran that he was exposed to sniper 
fire and rocket and mortar attacks in 
Southeast Asia from June to August 1972 
while he was detailed to a special 
operations unit, protected by the United 
States Marine Corps, to assist the 
Seabees build a United States Marine 
Corps F-4 base, to include:

a.  Attempt to develop from 
appropriate sources, including, but 
not limited to, the National 
Archives and Records Administration, 
the military unit histories, 
including the 4th ATO/Aerial Port, 
1st Air Force from June to August 
1972; and

b.  Attempt to develop from 
appropriate sources, the relevant 
records of the United States Marine 
Corps unit which was deployed with 
the veteran to protect the 
construction of an F-4 airbase, 
perhaps called Nha Phong, Nam Cong, 
or Nam Phong, in Southeast Asia from 
June to August 1972; and

c.  Assist the veteran in obtaining 
pertinent evidence of action from 
June to August 1972, if available, 
from several fellow service members, 
R.T., Major C., J.W.S., P.W., and 
F.B, that the veteran named in the 
October 1996 hearing transcript.

The RO should document attempts to obtain 
copies of the aforementioned records. 

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for PTSD.  In so doing, the RO 
is to consider all records, including 
those received by the RO since the last 
supplemental statement of the case 
(SSOC).  In the event the benefit 


sought is not granted, the veteran should 
be provided with another SSOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment




			
           F. JUDGE FLOWERS                                       
V. L. JORDAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


